 
Zoo Games, Inc.
 
2008 LONG-TERM INCENTIVE PLAN
 
September 12, 2008


--------------------------------------------------------------------------------


 
Zoo Games, Inc.
2008 LONG-TERM EQUITY INCENTIVE PLAN
September 12, 2008
 
1. Establishment, Purpose and Types of Awards. Zoo Games, Inc., a Delaware
corporation (the “Company”), hereby establishes this equity-based incentive
compensation plan to be known as the “Zoo Games, Inc. 2008 Long-Term Incentive
Plan” (hereinafter referred to as the “Plan”), in order to foster and promote
the long-term financial success of the Company and its stockholders by
attracting and retaining key consultants, advisors, directors and Employees (as
defined in Appendix A hereto) who contribute to the Company's success by their
ability, ingenuity and energy. The Plan permits grants of the following types of
awards (each, an “Award”), according to the referenced sections of the Plan:


Section 7
Options
Section 8
Stock Appreciation Rights
Section 9
Restricted Shares, Restricted Share Units and Unrestricted Shares

 
2.   Defined Terms. Terms herein that begin with an initial capital letter have
the defined meanings set forth in Appendix A unless defined elsewhere in this
Plan or the context of their use clearly indicates a different meaning.
 
3. Shares Subject to Plan. Subject to the provisions of Section 12 hereof, the
maximum number of Shares that the Company may issue, pursuant to all Awards
granted under this Plan (determined at the time each Award is granted), shall be
354,605 Shares. Shares that are subject to an Award that for any reason expires,
is forfeited, is cancelled or becomes unexercisable, and Shares that are, for
any other reason, not paid or delivered under the Plan shall again, except to
the extent prohibited by Applicable Law, be available for subsequent Awards
under the Plan.   
 
4. Administration.
 
(a) General. The Committee shall administer this Plan, provided, that the Board
may act in lieu of the Committee on any matter. In the absence of a duly
appointed Committee, or if the Board chooses to act in lieu of the Committee,
the Board shall function as the Committee for all purposes of the Plan.

2

--------------------------------------------------------------------------------


 
(b) Committee Composition. The Board shall appoint the members of the Committee.
To the extent permitted by Applicable Law, the Committee may authorize one or
more executive officers (or Reporting Persons if the Shares are registered under
the Exchange Act) to make Awards to Eligible Persons who are not Reporting
Persons (or other executive officers whom the Committee has specifically
authorized to make Awards). The Board may, at any time, appoint additional
members to the Committee, remove and replace members of the Committee with or
without Cause, and fill vacancies on the Committee however caused.  
 
(c) Powers of the Committee.
 
(i) Except for the terms and conditions explicitly set forth in this Plan, the
Committee shall have the authority, in its discretion, to determine all matters
relating to each Award to be granted under the Plan, including selection of the
individuals to be granted Awards, the establishment and modification of criteria
for Awards, and all other terms and conditions of the Awards. Awards granted
under the Plan need not be identical in any respect, even when made
simultaneously. The Committee shall have the power to adopt, amend and waive
such rules and regulations as it deems necessary or convenient for the
administration of the Plan. Any decision with respect to the Plan, or the
interpretation and construction by the Committee of any terms or provisions of
the Plan or any Award issued under the Plan, or of any rule or regulation
promulgated in connection herewith, shall be final, conclusive and binding on
all persons. The validity of any such interpretation, construction, decision or
finding of fact shall not be given de novo review if challenged in court, by
arbitration, or in any other forum, and shall be upheld unless clearly made in
bad faith or materially affected by fraud.
 
(ii) Without limiting the foregoing, the Committee also shall have the authority
to require, in its discretion, as a condition of the granting of any Award, that
the Participant agree (A) not to sell or otherwise dispose of any Shares
acquired pursuant to the Award for a period to be determined by the Committee
and (B) that in the event of termination of employment of such Participant,
other than as a result of dismissal without Cause, such Participant will not,
for a period to be fixed at the time of the grant of the Award, enter into any
employment or participate directly or indirectly in any business or enterprise
which is competitive with the business of the Company or any subsidiary or
parent of the Company, or enter into any employment in which such Employee will
be called upon to utilize special knowledge obtained through employment with the
Company or any subsidiary or parent company thereof.
 
(d) Advisors to Committee. The Committee may employ such legal counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent. Expenses
incurred by the Committee in the engagement of such counsel, consultant or agent
shall be paid by the Company.
 
(e) Award Agreements. All Awards shall be evidenced by written agreements
between the Participant and the Company. Such agreements shall contain such
terms and conditions, consistent with Plan, as may be determined by the
Committee.

3

--------------------------------------------------------------------------------


 
(f) NoLiability; Indemnification. In no event and under no circumstances shall
the Committee or any member of the Committee incur any liability whatsoever,
directly or indirectly, as a result of any decision, action or failure to act in
connection with the Plan. The Company and its Affiliates shall pay or reimburse
any member of the Committee or any Reporting Person who takes action in
connection with the Plan, for all expenses incurred with respect to the Plan,
and to the full extent allowable under Applicable Law shall indemnify each and
every one of them for any claims, liabilities and costs (including reasonable
attorney’s fees) arising out of their good faith performance of duties under the
Plan. The Company and its Affiliates may obtain liability insurance for this
purpose.
 
5. Eligibility. Awards under the Plan shall be made by the Committee to
Employees and directors of, and advisors and consultants to the Company. The
Committee may only grant Incentive Stock Options to Employees of the Company or
an Affiliate that is a “parent corporation” or “subsidiary corporation” within
the meaning of Section 424 of the Code, and may grant all other Awards to any
Eligible Person.
 
6. Effective Date. The Plan shall become effective on the date (the “Effective
Date”) on which it is adopted by the Committee; provided, however, that no
Incentive Stock Option may vest or be exercised until the Plan is approved by a
vote of the stockholders of the Company. If the stockholders fail to approve the
Plan within twelve (12) months after the Effective Date, any Incentive Stock
Options granted hereunder shall terminate.
 
7. Option Awards.
 
(a) Types; Documentation. Subject to Section 5, the Committee may in its
discretion grant Options which shall be designated in the Award Agreement as an
Incentive Stock Option or a Non-Statutory Stock Option. At the sole discretion
of the Committee, any Option may be exercisable, in whole or in part,
immediately upon the grant thereof, or only after the occurrence of a specified
event, or only in installments, which installments may vary. Options granted
under the Plan may contain such terms and provisions not inconsistent with the
Plan that the Committee shall deem advisable in its sole and absolute
discretion.
 
(b) Exercise Price. The exercise price of an Option shall be determined by the
Committee in its sole discretion and shall be set forth in the Award Agreement,
provided that -
 
(i) if an Incentive Stock Option is granted to an Employee who on the grant date
is a Ten Percent Holder, the per Share exercise price shall not be less than
110% of the Fair Market Value per Share on the Grant Date; and
 
(ii) for all other Options, such per Share exercise price shall not be less than
100% of the Fair Market Value per Share on the Grant Date.

4

--------------------------------------------------------------------------------


 
(c)  $100,000 Limitation. The aggregate Fair Market Value of Shares with respect
to which Incentive Stock Options are exercisable for the first time by an
Employee during any calendar year shall not exceed $100,000, determined as of
the time, and in the order, such Incentive Stock Options were granted. In the
event that Section 422 of the Code is amended to alter the limitation set forth
therein, the limitation of this Section 7(c) shall be automatically adjusted
accordingly.
 
(d) Term of Options. Each Award Agreement shall specify a term at the end of
which the Option automatically expires, subject to earlier termination
provisions contained in Section 7(f); provided, that, the term of any Option may
in no event exceed ten (10) years from the Grant Date. In the case of an
Incentive Stock Option granted to an Employee who is a Ten Percent Holder on the
Grant Date, the term of the Incentive Stock Option shall in no event exceed five
(5) years from the Grant Date.
 
(e) Methods of exercise. Prior to its expiration pursuant to the terms of the
applicable Award Agreement, each Option may be exercised in whole or in part
(provided that the Company shall not be required to issue fractional shares), by
delivery of written notice of exercise to the Company or its designee
accompanied by the full exercise price of the Shares being purchased. In the
case of an Incentive Stock Option, the Committee shall determine the acceptable
methods of payment on the Grant Date and it shall be included in the applicable
Award Agreement. The methods of payment that the Committee may in its discretion
accept or commit to accept include:
 
(i) cash or check payable to the Company;
 
(ii) other Shares that (A) are owned by the Participant who is purchasing Shares
pursuant to an Option, (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which the Option is
being exercised, (C)  are all, at the time of such surrender, free and clear of
any and all claims, pledges, liens and encumbrances, or any restrictions which
would in any manner restrict the transfer of such shares to or by the Company
(other than such restrictions as may have existed prior to an issuance of such
Shares by the Company to such Participant), and (D) are duly endorsed for
transfer to the Company;
 
(iii) by having the Company retain from the Shares otherwise issuable upon
exercise of the Option, a number of Shares having a Fair Market Value equal, as
of the date of exercise, to the aggregate exercise price for the number of
Shares as to which the Option is being exercised; or
 
(iv) a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may concurrently provide
irrevocable instructions (A) to such Participant’s broker or dealer to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
exercise price of the Option plus all applicable taxes required to be withheld
by the Company by reason of such exercise, and (B) to the Company to deliver the
certificates for the purchased Shares directly to such broker or dealer in order
to complete the sale; or

5

--------------------------------------------------------------------------------


 
(v) any combination of the foregoing methods of payment.
 
The Company shall not be required to deliver Shares pursuant to an exercise of
an Option until payment of the full exercise price therefore is received by the
Company.
 
(f) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable, if at all, following termination of a Participant’s
Continuous Service. The Committee may waive or modify these provisions at any
time. To the extent that a Participant is not entitled to exercise an Option at
the date of his or her termination of Continuous Service, or if the Participant
(or other person entitled to exercise the Option) does not exercise the Option
to the extent so entitled within the time specified in the Award Agreement or
below (as applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards. In no event may any Option be exercised after the expiration
of the Option term as set forth in the Award Agreement.
 
The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:
 
(i) Termination other than Upon Disability or Death or for Cause. In the event
of termination of a Participant’s Continuous Service (other than as a result of
Participant’s death, disability or termination for Cause), the Participant shall
have the right to exercise an Option at any time within 90 days following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.
 
(ii) Disability. In the event of termination of a Participant’s Continuous
Service as a result of his or her being Disabled, the Participant shall have the
right to exercise an Option at any time within one year following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.
 
(iii) Death. In the event of the death of a Participant during the period of
Continuous Service since the date of grant of an Option, or within thirty days
following termination of the Participant’s Continuous Service, the Option may be
exercised, at any time within one year following the date of the Participant’s
death, by the Participant’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the right
to exercise the Option had vested at the date of death or, if earlier, the date
the Participant’s Continuous Service terminated.

6

--------------------------------------------------------------------------------


 
8. Stock Appreciation Rights.
 
(a) Grant. The Committee may in its discretion grant Stock Appreciation Rights
(“SARs”) to any Eligible Person pursuant to Award Agreements in any of the
following forms:
 
(i) SARs related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option. A SAR shall entitle the Participant who holds the related
Option, upon exercise of the SAR and surrender of the related Option, or portion
thereof, to the extent the SAR and related Option each were previously
unexercised, to receive payment of an amount determined pursuant to Section 8(e)
below. Any SAR granted in connection with an Incentive Stock Option will contain
such terms as may be required to comply with the provisions of Section 422 of
the Code and the regulations promulgated thereunder.
 
(ii) SARs independent of Options. The Committee may grant SARs which are
independent of any Option subject to such conditions as the Committee may in its
discretion determine, which conditions will be set forth in the applicable Award
Agreement.
 
(iii) Limited SARs. The Committee may grant SARs exercisable only upon or in
respect of a Change in Control or any other specified event, and such limited
SARs may relate to or operate in tandem or combination with or substitution for
Options or other SARs, or on a stand-alone basis, and may be payable in cash or
Shares based on the spread between the exercise price of the SAR, and (A) a
price based upon or equal to the Fair Market Value of the Shares during a
specified period, at a specified time within a specified period before, after or
including the date of such event, or (B) a price related to consideration
payable to the Company’s shareholders generally in connection with the event.
 
(b) Exercise Price. The per Share exercise price of a SAR shall be determined in
the sole discretion of the Committee, shall be set forth in the applicable Award
Agreement, and shall be no less than 100% of the Fair Market Value of one Share.
The exercise price of a SAR related to an Option shall be the same as the
exercise price of the related Option.
 
(c) Exercise of SARs. Unless the Award Agreement otherwise provides, a SAR
related to an Option will be exercisable at such time or times, and to the
extent, that the related Option will be exercisable. A SAR may not have a term
exceeding ten years from its Grant Date. A SAR granted independently of any
other Award will be exercisable pursuant to the terms of the Award Agreement.
Whether a SAR is related to an Option or is granted independently, the SAR may
only be exercised when the Fair Market Value of the Shares underlying the SAR
exceeds the exercise price of the SAR.

7

--------------------------------------------------------------------------------


 
(d) Effect on Available Shares. All SARs that may be settled in Shares of the
Company’s stock shall be counted in full against the number of Shares available
for award under the Plan, regardless of the number of shares actually issued
upon settlement of the SARs.
 
(e) Payment. Upon exercise of a SAR related to an Option and the attendant
surrender of an exercisable portion of any related Award, the Participant will
be entitled to receive payment of an amount determined by multiplying —
 
(i) the excess of the Fair Market Value of a Share on the date of exercise of
the SAR over the exercise price per Share of the SAR, by 
 
(ii) the number of Shares with respect to which the SAR has been exercised.
 
Notwithstanding the foregoing, a SAR granted independently of an Option (i) may
limit the amount payable to the Participant to a percentage, specified in the
Award Agreement but not exceeding one-hundred percent (100%), of the amount
determined pursuant to the preceding sentence, and (ii) shall be subject to any
payment or other restrictions that the Committee may at any time impose in its
discretion, including restrictions intended to conform the SARs with
Section 409A of the Code.
 
(f) Form and Terms of Payment. Subject to Applicable Law, the Committee may, in
its sole discretion, settle the amount determined under Section 8(e) above
solely in cash, solely in Shares (valued at their Fair Market Value on the date
of exercise of the SAR), or partly in cash and partly in Shares, with cash paid
in lieu of fractional shares. Unless otherwise provided in an Award Agreement,
all SARs shall be settled in Shares as soon as practicable after exercise.
 
(g) Termination of employment or consulting relationship. The Committee shall
establish and set forth in the applicable Award Agreement the terms and
conditions on which a SAR shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service. The provisions of Section
7(f) above shall apply to the extent an Award Agreement does not specify the
terms and conditions upon which a SAR shall terminate when there is a
termination of a Participant’s Continuous Service.
 
9. Restricted Shares, Restricted Share Units and Unrestricted Shares.
 
(a) Grants. The Committee may in its sole discretion grant restricted shares
(“Restricted Shares”) to any Eligible Person and shall evidence such grant in an
Award Agreement that sets forth the number of Restricted Shares, the purchase
price for such Restricted Shares (if any), and the terms upon which the
Restricted Shares may become vested. In addition, the Company may in its
discretion grant to any Eligible Person the right to receive Shares after
certain vesting requirements are met (“Restricted Share Units”), and shall
evidence such grant in an Award Agreement that sets forth the number of Shares
(or formula, that may be based on future performance or conditions, for
determining the number of Shares) that the Participant shall be entitled to
receive upon vesting and the terms upon which the Shares subject to a Restricted
Share Unit may become vested. The Committee may condition any Award of
Restricted Shares or Restricted Share Units to a Participant on receiving from
the Participant such further assurances and documents as the Committee may
require to enforce the restrictions. In addition, the Committee may grant Awards
hereunder in the form of unrestricted shares (“Unrestricted Shares”), which
shall vest in full upon the Grant Date or such other date as the Committee may
determine or which the Committee may issue pursuant to any program under which
one or more Eligible Persons (selected by the Committee in its sole discretion)
elect to pay for such Shares or to receive Unrestricted Shares in lieu of cash
bonuses that would otherwise be paid.

8

--------------------------------------------------------------------------------


 
(b) Vesting and Forfeiture. The Committee shall set forth in an Award Agreement
granting Restricted Shares or Restricted Share Units, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to Restricted Share Units will become vested and non-forfeitable. Except
as set forth in the applicable Award Agreement or the Committee otherwise
determines, upon termination of a Participant’s Continuous Service for any other
reason, the Participant shall forfeit his or her Restricted Shares and
Restricted Share Units; provided that if a Participant purchases the Restricted
Shares and forfeits them for any reason, the Company shall return the purchase
price to the Participant only if and to the extent set forth in an Award
Agreement.
 
(c) Issuance of Restricted Shares prior to Vesting. The Company shall issue
stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. Except as set forth in the applicable Award Agreement or as
the Committee otherwise determines, the Company or a third party that the
Company designates shall hold such Restricted Shares and any dividends that
accrue with respect to Restricted Shares pursuant to Section 9(e) below.
 
(d) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or Shares underlying Restricted Share Units)
and the Participant’s satisfaction of applicable tax withholding requirements,
the Company shall release to the Participant, free from the vesting
restrictions, one Share for each vested Restricted Share (or issue one Share
free of the vesting restriction for each vested Restricted Share Unit), unless
an Award Agreement provides otherwise. No fractional shares shall be
distributed, and cash shall be paid in lieu thereof.
 
(e) Dividends payable on Vesting. Unless otherwise provided in an Award
Agreement, whenever unrestricted Shares are issued to a Participant pursuant to
Section 9(d) above, the Participant shall also receive, with respect to each
Share issued, (i) a number of Shares equal to the stock dividends which were
declared and paid to the holders of Shares between the Grant Date and the date
such Share is issued, and (ii) a number of Shares having a Fair Market Value
equal to any cash dividends that were paid to the holders of Shares based on a
record date between the Grant Date and the date such Share is issued.

9

--------------------------------------------------------------------------------


 
(f) Section 83(b) Elections. A Participant may make an election under Section
83(b) of the Code (the “Section 83(b) Election”) with respect to Restricted
Shares.
 
10.  [INTENTIONAL REMOVED]


11. Non-Transferability of Awards.
 
(a)  General. Except as set forth in this Section 11, or as otherwise approved
by the Committee, Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution, or in the case of an option other than an Incentive
Stock Option, pursuant to a domestic relations order as defined under
Rule 16a-12 under the Exchange Act. The designation of a beneficiary by a
Participant will not constitute a transfer. An Award may be exercised, during
the lifetime of the holder of an Award, only by such holder, the duly-authorized
legal representative of a Participant who is Disabled, a transferee permitted by
this Section 11, or except as would cause an Incentive Stock Option to lose such
status, by a bankruptcy trustee.
  
   (b)  Limited Transferability Rights. Notwithstanding anything else in this
Section 11, the Committee may in its discretion provide in an Award Agreement
that an Award relating to Non-Statutory Stock Options, SARs settled only in
Shares or Restricted Shares may be transferred, on such terms and conditions as
the Committee deems appropriate, either (i) by instrument to the Participant’s
“Immediate Family” (as defined below), (ii) by instrument to an inter vivos or
testamentary trust (or other entity) in which the Award is to be passed to the
Participant’s designated beneficiaries, or (iii) by gift to charitable
institutions. Restricted Shares shall be non-transferable until such Share
becomes non-forfeitable. Any transferee of the Participant’s rights shall
succeed and be subject to all of the terms of the applicable Award Agreement and
the Plan. “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.


12. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.
    
(a) Changes in Capitalization. The Committee shall equitably adjust the number
of Shares covered by each outstanding Award, and the number of Shares that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation,
forfeiture or expiration of an Award, as well as the price per Share covered by
each such outstanding Award, to reflect any increase or decrease in the number
of issued Shares resulting from a stock-split, reverse stock-split, stock
dividend, combination, recapitalization or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company. In the event of any such transaction or
event, the Committee may provide in substitution for any or all outstanding
Options under the Plan such alternative consideration (including securities of
any surviving entity) as it may in good faith determine to be equitable under
the circumstances and may require in connection therewith the surrender of all
Options so replaced. In any case, such substitution of securities shall not
require the consent of any person who is granted Options pursuant to the Plan.
Except as expressly provided herein, or in an Award Agreement, if the Company
issues for consideration shares of stock of any class or securities convertible
into shares of stock of any class, the issuance shall not affect, and no
adjustment by reason thereof shall be required to be made with respect to the
number or price of Shares subject to any Award.

10

--------------------------------------------------------------------------------




(b)  Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company other than as part of a Change of Control, each Award will
terminate immediately prior to the consummation of such action, subject to the
ability of the Committee to exercise any discretion authorized in the case of a
Change in Control.


(c)  Change in Control. In the event of a Change in Control, the Committee may
in its sole and absolute discretion and authority, without obtaining the
approval or consent of the Company’s shareholders or any Participant with
respect to his or her outstanding Awards, take one or more of the following
actions:


(i)  arrange for or otherwise provide that each outstanding Award shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);


(ii)  accelerate the vesting of Awards so that Awards shall vest (and, to the
extent applicable, become exercisable) as to the Shares that otherwise would
have been unvested and provide that repurchase rights of the Company with
respect to Shares issued upon exercise of an Award shall lapse as to the Shares
subject to such repurchase right;


(iii)  arrange or otherwise provide for the payment of cash or other
consideration to Participants in exchange for the satisfaction and cancellation
of outstanding Awards;


(iv)  terminate Awards upon the consummation of the Change in Control
transaction, provided that the Committee may, in its sole and absolute
discretion, provide for vesting of all or some outstanding Awards in full as of
a date immediately prior to consummation of the Change of Control. To the extent
that an Award is not exercised prior to consummation of a transaction in which
the Award is not being assumed or substituted, such Award shall terminate upon
such consummation; or


(v)  make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 17(a) below.

11

--------------------------------------------------------------------------------




(d)  Certain Distributions.  In the event of any distribution to the Company’s
shareholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.
 
13. No Employment Rights. Nothing in the Plan or in any Award granted pursuant
to the Plan shall confer upon any Participant any right to continue in the
employ of the Company or of a related Company, nor be construed to interfere in
any way with the right of the Company or of any such related Company to
terminate his or her employment or other relationship with the Company at any
time.
 
14. No Shareholder Rights.Neither a Participant nor any transferee of a
Participant shall have any rights as a shareholder of the Company with respect
to any Shares underlying any Award until the date of issuance of a share
certificate to a Participant or a transferee of a Participant for such Shares in
accordance with the Company’s governing instruments and Applicable Law. Prior to
the issuance of Shares pursuant to an Award, a Participant shall not have the
right to vote or to receive dividends or any other rights as a shareholder with
respect to the Shares underlying the Award, notwithstanding his or her exercise
in the case of Options and SARs. No adjustment will be made for a dividend or
other right that is determined based on a record date prior to the date the
stock certificate is issued, except as otherwise specifically provided for in
this Plan.
 
15. Legal Restrictions.  Except as hereafter provided, a Participant shall, upon
any exercise of an Award, execute and deliver to the Company a written
statement, in form satisfactory to the Company, in which such Participant
represents and warrants that such Participant is purchasing or acquiring Shares
acquired thereunder for such Participant’s own account, for investment only and
not with a view to the resale or distribution thereof, and agrees that any
subsequent offer for sale or sale or distribution of any of such Shares shall be
made only pursuant to either (a) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold, or (b) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, if so requested by the Company,
prior to any offer for sale or sale of such Shares, obtain a prior favorable
written opinion, in form and substance satisfactory to the Company, from counsel
for or approved by the Company, as to the applicability of such exemption
thereof.
 
16.  Taxes. 
 
(a) General. As a condition to the issuance or distribution of Shares pursuant
to the Plan, the Participant (or in the case of the Participant’s death, the
person who succeeds to the Participant’s rights) shall make such arrangements as
the Company may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the Award and the issuance of Shares. The Company shall not be required to issue
any Shares until such obligations are satisfied. If the Committee allows the
withholding or surrender of Shares to satisfy a Participant’s tax withholding
obligations, the Committee shall not allow Shares to be withheld in an amount
that exceeds the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes.
 
12

--------------------------------------------------------------------------------


 
(b) Default rule for Employees. In the absence of any other arrangement, an
Employee shall be deemed to have directed the Company to withhold or collect
from his or her cash compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of
the exercise of an Award.
 
(c)  Special Rules. In the case of a Participant other than an Employee (or in
the case of an Employee where the next payroll payment is not sufficient to
satisfy such tax obligations, with respect to any remaining tax obligations), in
the absence of any other arrangement and to the extent permitted under
Applicable Law, the Participant shall be deemed to have elected to have the
Company withhold from the Shares or cash to be issued pursuant to an Award that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) or cash equal to the amount required to be withheld. For
purposes of this Section 16(c), the Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined under Applicable Law (the “Tax Date”).
 
(d) Surrender of Shares. If permitted by the Committee, in its discretion, a
Participant may satisfy the minimum applicable tax withholding and employment
tax obligations associated with an Award by surrendering Shares to the Company
(including Shares that would otherwise be issued pursuant to the Award) that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld.
 
(e)  Income Taxes and Deferred Compensation. Participants are solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with Awards (including any taxes arising under Section 409A of the
Code), and the Company shall not have any obligation to indemnify or otherwise
hold any Participant harmless from any or all of such taxes. The Committee shall
have the discretion to organize any deferral program, to require deferral
election forms, and to grant or to unilaterally modify any Award in a manner
that (i) conforms with the requirements of Section 409A of the Code with respect
to compensation that is deferred and that vests after December 31, 2004,
(ii) that voids any Participant election to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C). The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and all Awards.

13

--------------------------------------------------------------------------------


 
17.   Modification of Awards and Substitution of Options.
 
(a) Modification of Awards. The Committee may, in its discretion, amend any term
or condition of an outstanding Award provided (i) such term or condition as
amended is permitted by the Plan, (ii) any such amendment shall be made only
with the consent of the Participant to whom the Option was granted, or in the
event of the death of the Participant, the Participant’s estate, if the
amendment is adverse to the Participant, and (iii) any such amendment of any
Option shall be made only after the Committee determines whether such amendment
would constitute a “modification” of any Option which is an Incentive Stock
Option or would cause any adverse tax consequences for the holder of any Award
including, but not limited to, pursuant to Section 409A of the Code.
 
(b) Substitution of Options. Notwithstanding any inconsistent provisions or
limits under the Plan, in the event the Company or an Affiliate acquires
(whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair market value of the shares subject to an
option immediately after the substitution over the aggregate option price of
such shares is not more than the similar excess immediately before such
substitution and (ii) the new option does not give persons additional benefits,
including any extension of the exercise period. 
 
18.  Term of Plan. The Plan shall continue in effect for a term of ten (10)
years from its effective date.
 
19. Amendment and Termination of the Plan.
 
(a) Authority to amend or terminate. Subject to Applicable Law, the Committee
may from time to time amend, alter, suspend, discontinue or terminate the Plan.
 
(b) Effect of amendment or termination. No amendment, suspension, or termination
of the Plan shall materially and adversely affect Awards already granted unless
either it relates to an adjustment pursuant to Section 12 above, or it is
otherwise mutually agreed between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.
Notwithstanding the foregoing, the Committee may amend the Plan to eliminate
provisions which are no longer necessary as a result of changes in tax or
securities laws or regulations, or in the interpretation thereof.

14

--------------------------------------------------------------------------------


 
20. Provisions Applicable prior to the Company being a public company. Subject
to any contrary terms set forth in any Award Agreement, for any period preceding
the date on which the Shares are listed for trading on the New York Stock
Exchange, the American Stock Exchange, NASDAQ, or a successor to one of them,
this Section shall be applicable to any Shares subject to or issued pursuant to
Awards.
 
(a) Shareholders Agreement. As a condition for the delivery of any Shares
pursuant to any Award, the Committee may require the Participant to execute and
be bound by any agreement that generally exists between the Company and
similarly situated Shareholders.
 
(b) Repurchase Rights. The Committee, in its sole and absolute discretion, may
provide that the Company may repurchase Shares issued pursuant to the Plan upon
a Participant’s termination of Continuous Service; provided, however that any
such repurchase right shall be set forth in the applicable Award Agreement or in
another agreement referred to in such agreement.
 
21. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with Applicable Law, with such compliance determined by the Company
in consultation with its legal counsel.
 
22. Reservation of Shares. The Company, during the term of the Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.
 
23. Governing Law. The Plan, such Awards as may be granted thereunder and all
related matters shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware from time to time obtaining without
reference to its conflicts of law provisions
 
24.  Partial Invalidity. The invalidity or illegality of any provision herein
shall not be deemed to affect the validity of any other provision.
 
[APPENDIX A FOLLOWS]

15

--------------------------------------------------------------------------------


 
Appendix A
 
DEFINED TERMS
 
“Affiliate” means with respect to any Person (as defined below), any other
Person that directly or indirectly controls or is controlled by or under common
control with such Person. For the purposes of this definition, “control,” when
used with respect to any Person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person or the power to elect directors, whether through the ownership of
voting securities, by contract or otherwise; and the terms “affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.


“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, a SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, or any combination thereof, whether alternative or
cumulative, authorized by and granted under this Plan.
 
“Board” means the board of directors of the Company.
 
“Cause” for termination of a Participant’s Continuous Service will have the
meaning set forth in any unexpired employment agreement between the Company and
the Participant. In the absence of such an agreement, “Cause” will exist if the
Participant is terminated from employment or other service with the Company or
an Affiliate for any of the following reasons: (i) the Participant’s willful
failure to substantially perform his or her duties and responsibilities to the
Company or deliberate violation of a material Company policy; (ii) the
Participant’s commission of any material act or acts of fraud, embezzlement,
dishonesty, or other willful misconduct; (iii) the Participant’s material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or
(iv) Participant’s willful and material breach of any of his or her obligations
under any written agreement or covenant with the Company. The Committee shall in
its discretion determine whether or not a Participant is being terminated for
Cause. The Committee’s determination shall, unless arbitrary and capricious, be
final and binding on the Participant, the Company, and all other affected
persons. The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time, and the term “Company” will be interpreted herein to include any
Affiliate or successor thereto, if appropriate.

16

--------------------------------------------------------------------------------


 
“Change in Control” means any of the following: (i) a consolidation or merger of
the Company with or into another entity or entities (whether or not the Company
is the surviving entity); (ii) a sale or transfer by the Company of all or
substantially all of its assets (determined either for the Company alone or with
its subsidiaries on a consolidated basis); or (iii) any sale, transfer or
issuance, or series of sales, transfer and/or issuances, of shares of the
Company’s capital stock by the Company, or the holders thereof, as a result of
which the holders of the Company’s outstanding capital stock possessing the
voting power (under ordinary circumstances) to elect a majority of the Board of
Directors of the Company immediately prior to such sale, transfer or issuance
(or series thereof) cease to own the Company’s outstanding capital stock
possessing the voting power (under ordinary circumstances) to elect a majority
of the Board of Directors of the Company. Notwithstanding the foregoing, a
“Change in Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
 
“Code” means the Internal Revenue Code of 1986, as amended, now in effect or as
further amended from time to time.
 
“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above. With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code. With respect to any decision relating to a Reporting
Person, the Committee shall consist of two or more directors who are
disinterested within the meaning of Rule 16b-3.
 
“Common Stock” means the Common Stock of the Company.
 
“Company” means Zoo Games, Inc., a Delaware corporation; provided, however, that
in the event the Company reincorporates to another jurisdiction, all references
to the term “Company” shall refer to the Company in such new jurisdiction.
 
“Continuous Service” means the absence of any interruption or termination of
service as an Employee, director, or consultant. Continuous Service shall not be
considered interrupted in the case of: (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time;
(iv) changes in status from director to advisory director or emeritus status; or
(iv) in the case of transfers between locations of the Company or between the
Company, its Affiliates or their respective successors. Changes in status
between service as an Employee, director, and a consultant will not constitute
an interruption of Continuous Service.

17

--------------------------------------------------------------------------------


 
“Disability” shall have the meaning defined in the Code.
 
“Eligible Person” means any consultant, director or Employee.
 
“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including any officer) for employment tax purposes, whether or not
that classification is correct. The payment by the Company of a director’s fee
to a director shall not be sufficient to constitute “employment” of such
director by the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall be determined, as of any date as follows:
 
(1)               If the Common Stock is listed on a national securities
exchange or traded in the over-the-counter market and sales prices are regularly
reported for the Common Stock, the closing or, if not applicable, the last price
of the Common Stock on the composite tape or other comparable reporting system
for the trading day on the applicable date and if such applicable date is not a
trading day, the last market trading day prior to such date;
 
(2)               If the Common Stock is not traded on a national securities
exchange but is traded on the over-the-counter market, if sales prices are not
regularly reported for the Common Stock for the trading day referred to in
clause (1), and if bid and asked prices for the Common Stock are regularly
reported, the mean between the bid and the asked price for the Common Stock at
the close of trading in the over-the-counter market for the trading day on which
Common Stock was traded on the applicable date and if such applicable date is
not a trading day, the last market trading day prior to such date; and
 
(3)               If the Common Stock is neither listed on a national securities
exchange nor traded in the over-the-counter market, such value as the Committee,
in good faith, shall determine.


“Grant Date” means the date on which the Committee makes the determination
granting such Award or such other date as is determined by the Committee and set
forth in the Award Agreement.


“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable Award Agreement.


“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control: (i) termination without Cause by the Company or an Affiliate or
successor thereto, as appropriate; or (ii) voluntary termination by the
Participant within 60 days following (A) a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 50 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s total compensation other than as part of an
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees, directors or consultants.

18

--------------------------------------------------------------------------------


 
“Non-Statutory Stock Option” means any option other than an Incentive Stock
Option.
 
“Option” means any stock option granted pursuant to Section 7 of the Plan.
 
“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.
 
“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.
 
“Plan” means this Green Screen Interactive Software, Inc. 2008 Long-Term
Incentive Plan as from time to time amended.
 
“Reporting Person” means an officer or director of the Company, who is required
to file reports pursuant to Rule 16a-3 under the Exchange Act.
 
“Restricted Stock” means an Award of Common Stock subject to such restrictions
thereon as the Committee may, in the exercise of its sole and absolute
discretion, determine.
 
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share” means a share of Common Stock, as adjusted in accordance with Section 12
of the Plan.
 
“Stock Appreciation Right” means awards granted pursuant to Section 8 of the
plan.
 
“Ten Percent Holder” means a person who owns stock of the Company representing
more than ten percent (10%) of the combined voting power of all classes of stock
of the Company or any Affiliate.

19

--------------------------------------------------------------------------------


 